Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 22-27, and 30-36 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding Claim 22, Landau (UK Patent Specification Number 851853) teaches a method of stripping a rubber hollowware (equivalent to a glove) from a finely fitting former (page 1, line 8-9).  Landau teaches that the stripping method comprises of locating an article-charged former in an operative position between at least two gripping members which are in a first position out of contact with the article. Translating the members to a second position in gripping contact with the article, effecting relative movement between the members and the former to strip the article therefrom, translating the members to said first position, removing the empty former from between the members, and locating a charged former in the operative position (page 1, lines 44-57). Landau teaches in detail in Fig. 1 a row of formers is moved to an operative position between the two resilient pads 15, each of which stretches the whole length of the row. Fig. 1 shows that the row 11 is in the operative position and the pads are in a first position, out of contact with the balloons (equivalent to gloves). The resilient pads 15 are then 

Additionally, Funkhouser (US Patent Number 3,655,317) teaches a gripping device, wherein the gripping device comprises opposed first and second gripping members, said gripping members being relatively movable with respect to each other and providing opposed gripping surfaces (Fig. 1) on opposite side of the gaps, where gripping members are closest to one another. Funkhouser teaches a cuff or bead comprising a rolled portion approximately one-sixteenth inch in diameter around the wrist portion of the glove which is thicker than the remaining cuff portion (column 1, lines 38-40). Funkhouser also teaches in Figs. 1 and 4, the stripping of the glove by positioning the gripper device and clamping around the beaded cuff portion.

However, the prior art of references do not teach or fairly suggest the subject matter of amended independent claim 22, especially with the combination of the following limitation:
	
“moving the first gripping member and the second gripping member downwardly together towards said beaded cuff end so that said cuff end portion between said opposed gripping surfaces moves upwards relative to said narrowed gap until said beaded cuff end 

in combination with the limitation:

“continuing to move the first gripping member and the second gripping member downwardly together with said beaded cuff end prevented from passing through said narrowed gap, thereby pulling said cuff end portion downwards until said glove is fully stripped from said dip-moulding former.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742